Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 16-1392

                     UNITED STATES OF AMERICA,

                                Appellee,

                                     v.

                        ISAÍAS PÉREZ-CARRERA,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Daniel R. Domínguez, U.S. District Judge]


                                  Before

                Torruella, Thompson, and Kayatta,
                         Circuit Judges.


     Raul S. Mariani Franco on brief for appellant.
     Mariana E. Bauzá-Almonte, Assistant United States Attorney,
Chief, Appellate Division, and Rosa Emilia Rodríguez-Vélez, United
States Attorney, on brief for appellee.




                              May 17, 2017
              KAYATTA, Circuit Judge.         The district court sentenced

defendant      Isaías    Pérez-Carrera        ("Pérez")      to   50     months'

imprisonment, varying upward from a guidelines sentencing range of

30 to 37 months.      Pérez appeals.     He argues that the district court

erred by justifying the upward variance with factors that the

guidelines sentencing range already took into account.                 According

to   Pérez,    this   error   rendered      his   sentence   procedurally    and

substantively unreasonable.       We disagree and thus affirm.

                                       I.

              According to the operative presentence investigation

report ("PSR"), on December 31, 2013, a private security guard

called the police to report that an individual had exited his

vehicle, pulled a hood over his head, placed a firearm inside a

pack on his shoulder, and entered a pharmacy.             The guard also said

that he heard a sound consistent with a firearm being loaded.               The

police responded and spoke with the guard, who identified the

individual he had observed. The police approached that individual,

confiscated his shoulder pack, and found a loaded firearm inside.

They arrested the individual, whom they later identified as Pérez.

Pérez was charged in a one-count indictment with possessing a

firearm after having been convicted of a felony in violation of 18

U.S.C. § 922(g).        He pled guilty to that charge on December 8,




                                         - 2 -
2014.     His plea was not the product of any agreement with the

government.

              The operative PSR includes an offense-level computation

that lists Pérez's total offense level as seventeen, reflecting a

base offense level of twenty, less three levels because Pérez

accepted    responsibility.          U.S.    Sentencing    Guidelines      Manual

("U.S.S.G.")     §§    2K2.1(a)(4)(A),      3E1.1(a)-(b)    (U.S.      Sentencing

Comm'n 2015).      Pérez's criminal history score is listed as five:

he accrued three points for a prior conviction, id. § 4A1.1(a),

and two points for having committed the instant offense while

serving a term of supervised release, id. § 4A1.1(d).                  That score

corresponds with criminal history category III and, combined with

the   total    offense       level   of   seventeen,    yields   a     guidelines

sentencing range of 30 to 37 months.           Id. ch. 5, pt. A (Sentencing

Table).

              The district court convened a sentencing hearing on

January 28, 2016.           During the hearing, Pérez elicited testimony

from three witnesses.          He first called a clinical geneticist from

the University of Puerto Rico's Department of Health who treated

the defendant's son in connection with his significant congenital

impairments.          The    geneticist     testified   about    the    manifold

treatments and demanding care that the child required.                 Next, the

defendant's wife testified about the support she needed from Pérez

to care for their son and her two other children.                Finally, the


                                          - 3 -
defendant's mother testified about the importance of Pérez's role

in helping her run a family business.            The district court then

heard argument from defense counsel and from the government.

During its argument, the government asked the district court to

impose the statutory maximum sentence of 120 months' imprisonment

because     of   Pérez's    "criminal     history,    his    history     of

[disciplinary] violations while incarcerated," and his possession

of a firearm "while on supervised release."               This unexpected

request drew an objection from defense counsel, and it prompted

the district court to postpone the sentencing until a later date.

In doing so, the district court specifically advised the parties

that it was contemplating "a departure going upward" or "an upward

variance" and was therefore continuing the proceedings to allow

the defendant time "to be prepared."

            The district court reconvened on March 30, 2016.             At

that time, Pérez requested a below- or within-guidelines sentence,

and the government lowered its request from 120 months to 84

months.    The district court heard from Pérez and then imposed its

sentence.    It properly identified the offense conduct, correctly

calculated the guidelines sentencing range as 30 to 37 months, and

appropriately referenced the sentencing factors enumerated in 18

U.S.C. § 3553(a).        It noted Pérez's personal background and

criminal    history,   including   his   prior   felony   convictions   for

conspiracy to possess with intent to distribute cocaine and for


                                     - 4 -
aiding and abetting in the use of a firearm during the commission

of that crime.     The district court then explained that it would

vary upward, albeit not as much as the government requested, citing

the nature of the prior conviction and the relatively short

interval between Pérez's release and his reoffense.           It imposed a

sentence of 50 months' imprisonment, followed by three years of

supervised release.

          Defense     counsel   promptly    objected    "to   the   grounds

expressed by the Court for an upward variance," arguing that the

sentence was "substantively unreasonable."             The court rejected

this argument, emphasizing that the defendant "engaged once again

in having a weapon" when he was "barely 22 months [into] a 36

month's [sic] sentence on supervised release" that followed a 97-

month term of imprisonment for the prior conviction.          This timely

appeal followed.

                                   II.

          On appeal, Pérez raises both procedural and substantive

challenges to the reasonableness of his sentence of 50 months'

imprisonment.    We address each category of challenges in turn.

                                   A.

          Pérez did not raise his procedural challenges in the

district court, so we review these challenges only for plain error.

United States v. Nieves–Mercado, 847 F.3d 37, 41 (1st Cir. 2017).

"Review for plain error entails four showings: (1) that an error


                                    - 5 -
occurred   (2)    which   was     clear   or     obvious    and   which    not     only

(3)   affected    the     defendant's       substantial       rights,      but    also

(4)   seriously    impaired       the     fairness,       integrity,      or     public

reputation of judicial proceedings."              United States v. Duarte, 246
F.3d 56, 60 (1st Cir. 2001).

            Pérez first argues that the factors relied on by the

district court to justify the upward variance "were already covered

in [his] guideline range."          Pérez asserts that the district court

therefore double-counted his prior felony conviction.                      According

to Pérez, that "prior conviction [wa]s duly taken into account by

the guidelines," as it resulted in three criminal history points.

It is true that the district court cited the prior conviction to

justify the upward variance, and it is true that Pérez received

three criminal history points for that conviction.                             Yet the

guidelines sentencing range only took into account the fact of the

prior conviction and the duration of the resulting sentence.                       See

U.S.S.G. § 4A1.1(a).        What the district court took into account

was the nature of the prior conviction and the similarity between

the criminal conduct at issue in the prior conviction and the

instant    offense.       Pérez    does    not    argue    that   the     guidelines

sentencing range accounted for those considerations, and we find

that the district court's reliance on them to justify the upward

variance was not obviously wrong.           See Nieves–Mercado, 847 F.3d at

43 (rejecting a claim of procedural unreasonableness where the


                                          - 6 -
district court "discussed not only the existence but also the

nature of [the defendant's] criminal history" and in particular

noted "similarities" between the prior criminal conduct and the

instant offense).

              We likewise reject Pérez's second and similar argument

that    the   district    court    double-counted      the    fact   that   Pérez

committed the instant offense while serving a term of supervised

release.      To be sure, the guidelines sentencing range incorporated

two criminal history points because Pérez "committed the instant

offense       while      under     any     criminal      justice       sentence,

including . . . supervised release."             U.S.S.G. § 4A1.1(d).        The

district court noted, in explaining the upward variance, that Pérez

was less than two years into his three-year term of supervised

release when he committed the instant offense.               But the transcript

from the sentencing hearing makes clear that the court noted that

fact in service of a different point:                 that Pérez recidivated

relatively soon after having served a lengthy sentence for his

prior conviction.        The court expressed concern that the prior 97-

month     sentence    yielded     such   minimal    deterrence       that   Pérez

reoffended within 22 months of his release from prison. That Pérez

happened to remain on supervised release at that time was beside

the district court's point.              Regardless of whether Pérez had

previously received a short term of supervision, a long term of

supervision, or no term of supervision at all, it was not plainly


                                         - 7 -
erroneous for the district court to have determined that Pérez

required additional deterrence through a longer custodial sentence

because, after spending over eight years in prison, Pérez made it

just 22 months before he was picked up for another felony offense.

           Because Pérez has failed to convince us that the district

court obviously double-counted either factor in justifying the

upward variance, we reject on plain error review his claim that

the district court imposed a procedurally unreasonable sentence.

                                        B.

           That   leaves      Pérez's    argument    that   his    sentence   is

substantively unreasonable.          Pérez did raise this objection in the

district court, so we review the substantive reasonableness of his

sentence for abuse of discretion.                United States v. Trinidad-

Acosta,   773 F.3d 298,    309    (1st   Cir.    2014).       In   assessing

substantive reasonableness, we "focus[] on the duration of the

sentence in light of the totality of the circumstances."                 United

States v. Del Valle-Rodríguez, 761 F.3d 171, 176 (1st Cir. 2014).

"[A] plausible sentencing rationale and a defensible result" are

all that we require.    United States v. Narváez-Soto, 773 F.3d 282,

288 (quoting United States v. Martin, 520 F.3d 87, 96 (1st Cir.

2008)).

           Pérez advances two claims of substantive error.                First,

he says, the district court erred "[b]y relying on already included

factors to further enhance [his] sentence."                 "We have already


                                         - 8 -
rejected this contention in finding that the district court gave

reasons for its variance beyond those factored into the guidelines

sentencing range calculation," Nieves–Mercado, 847 F.3d at 44--in

this case, the nature of Pérez's criminal history, the similarity

between the prior and instant offenses, and the time between his

release and his reoffense.       Second, Pérez argues that the district

court failed to consider the totality of the circumstances, and

that its myopic focus on his criminal history caused the district

court to overlook individual characteristics warranting a lower

sentence.1      Although   the   upward   variance   in     this   case    was

significant, and by no means inevitable, we do not find that the

totality of the circumstances demand a different result.                   The

district     court   weighed   the   evidence   presented    by    Pérez   but

ultimately determined that his criminal history tipped the scales

in favor of an above-guidelines sentence.        Mindful that "[i]n most




     1 To the extent Pérez's "real complaint is not that the court
overlooked those factors but that it weighed those factors less
heavily than he would have liked," our precedent makes clear that
such "balancing is, within wide limits, a matter for the sentencing
court." United States v. Rivera-González, 776 F.3d 45, 50 (1st
Cir. 2015). The record reveals that the district court considered
the evidence adduced and arguments advanced by Pérez at
sentencing--including evidence and arguments regarding the
importance of his support to his family. We discern no plain error
by the district court in identifying the pertinent sentencing
factors and no abuse of the broad discretion afforded to the
district court in deciding how to weigh them. Furthermore, to the
extent Pérez argues that the district court erred by finding that
Pérez's wife "was doing all of the work" in raising their son, he
has not shown that this factual finding was obviously erroneous.


                                       - 9 -
cases, there is not a single appropriate sentence but, rather, a

universe   of   reasonable   sentences,"    United   States   v.   Rivera-

González, 776 F.3d 45, 52 (1st Cir. 2015), we hold that the

sentence imposed in this case falls within that universe.

                                 III.

           Finding neither procedural nor substantive error, we

affirm the judgment of the district court.




                                   - 10 -